Case 20-01022 Doc 22 Filed 05/11/20 Entered 05/11/20 21:22:16 Main Document Page 1 of 12




                             UNITED STATES BANKRUPTCY COURT

                               EASTERN DISTRICT OF LOUISIANA


   IN RE:                                    *                CASE NO.: 19-12337
                                             *
   ROYAL ALICE PROPERTIES, LLC               *                SECTION “A”
                                             *
                           Debtor            *                CHAPTER 11
   *******************************************
   ARROWHEAD CAPITAL FINANCE, LTD.,          *
                                             *
                           Plaintiff         *                Adv. Proc. No. 20-01022
               v.                            *
                                             *
   ROYAL ALICE PROPERTIES, LLC,              *
                                             *
                           Defendant         *
   __________________________________________*

    DEBTOR ROYAL ALICE PROPERTIES LLC’S REPLY TO ARROWHEAD CAPITAL
         FINANCE LTD.’S OPPOSITION TO DEBTOR’S MOTION TO DISMISS
                         ARROWHEAD’S COMPLAINT

            Introduction. The Opposition (“Opposition”) [Dkt. 15] of Arrowhead Capital Finance Ltd.

   (“Arrowhead”) to Debtor Royal Alice Properties LLC’s (“Debtor”) Motion To Dismiss (“MTD”)

   [Dkt. 11], Arrowhead’s Complaint (“Complaint”) [Dkt. 1] concedes that all its claims for alleged

   revocatory or fraudulent transfer of money or property from its judgment debtors SAE and

   SAFELA1 to Debtor or in connection with Real Property Assets are prescribed under Louisiana

   law. Arrowhead’s Complaint does not begin to meet the standards of FRCP 9(b) or Life Partners,




            1
            Seven Arts Entertainment, Inc. as well as Seven Arts Filmed Entertainment Louisiana
   LLC pursuant to the Arrowhead Judgment [Complaint Ex. 2B]. All defined terms used herein shall
   have the meanings assigned in the MTD. The Arrowhead Judgment was based on a First Amended
   Complaint filed on October 7, 2014 by Arrowhead in the second New York action (“Arrowhead
   New York Complaint”) which Arrowhead notably did not attach to its Complaint in this action but
   is included as Exhibit 8 in Debtor’s Supplemental Request For Judicial Notice filed herewith
   (“Supp. RJN”).


                                                   1
Case 20-01022 Doc 22 Filed 05/11/20 Entered 05/11/20 21:22:16 Main Document Page 2 of 12




   926 F.3d at 116-17, as discussed in the MTD at 7-9, for specificity of allegations of any alleged

   revocatory or fraudulent transfer (or any re-titled versions thereof) not prescribed under Louisiana

   law. All the many “undocumented transfers” referenced by Arrowhead are a “many digited sum

   which solves to zero” as the poet wrote.

          As best Debtor can ascertain, Arrowhead’s Complaint now hangs on three raveling threads

   all of which sever themselves on analysis of Arrowhead’s Opposition:

          1.      New York Statute Of Limitations Does Not Apply To Arrowhead’s Claims Barred

   By Claim Preclusion. Arrowhead argues New York statutes of limitation applies to its claim of

   “embezzlement” (really alleged revocatory transfers) in this proceeding because the underlying

   loan documents with SAE’s transferee, PLC, chose New York law, for purposes of the actions on

   those loan documents which led to the Arrowhead Judgment. However, Arrowhead nowhere

   alleges that Debtor agreed to that choice of law clause and it did not. As set forth in Part A below,

   only Louisiana law of prescription and preemption applies to Arrowhead’s revocatory claims

   alleged in its Complaint whether entitled “embezzlement,” “accounting,” “fraudulent

   concealment,” or “fraudulent transfer.”

         Despite two court decisions in its favor in New York, Arrowhead can point to no decision

   holding that any funds were “embezzled” by SAE or SAFELA and of course none were, as stated

   in the MTD at 6-7 and 11. The Arrowhead Judgment itself only holds [Complaint Ex. 2B] that

   SAE and SAFELA liable on the original New York judgment by reason of a “de facto” merger

   (even though that claim was not even alleged) but refused to grant relief on the passel of other

   claims, including “embezzlement,” raised by Arrowhead in its New York Complaint [Supp. RJN

   Ex. 8]. As argued in Part B below, all Arrowhead’s claims of “embezzlement” are barred by claim

   preclusion arising from the final Arrowhead Judgment, as are all Arrowhead’s other attempted re-




                                                    2
Case 20-01022 Doc 22 Filed 05/11/20 Entered 05/11/20 21:22:16 Main Document Page 3 of 12




   titling of revocatory claims as claims for “accounting,” “unjust enrichment,” “fraudulent

   concealment” or “fraudulent transfers,” none of which are alleged with the specificity required by

   Rule 9(b) and Life Partners.

          2.      Arrowhead’s SBE And Other Claims Are Barred By Claim Preclusion, Prescription

   And Are Legally Insufficient On Their Face. In perhaps in its most revealing faux pas, Arrowhead

   claims that it was “highly improper” for the Debtor to fail to advise the Court that the Second

   Circuit (in an opinion cited in the MTD) rejected SAE’s argument based on Russell (MTD at 20-

   21) that claim preclusion barred that new suit. Indeed, the Second Circuit did rule against SAE on

   that issue but, as discussed in Part B below, for reasons that establish application of Russell in this

   case, not just barring SBE claims but all other claims, “embezzlement” and the like, alleged in

   Arrowhead’s New York Complaint against SAE and SAFELA for which no relief was granted.

          3.      Arrowhead’s Allegations Of Nullity And Simulation Are Insufficient As A Matter

   Of Law. Recognizing that its claims or revocatory or fraudulent transfer are all prescribed if not

   perempted, Arrowhead seeks to apply the doctrines of “simulation” and “nullity” to resurrect

   claims almost a decade old which are not themselves sufficiently alleged. But Arrowhead fails to

   even address the arguments in the MTD (at 15-18): as a matter of law no claim for absolute

   simulation can lie to contradict public property records or without a “counter letter.” Nor is a

   conclusory allegation of “embezzlement” sufficient to make a transfer of funds an absolute nullity

   as an entire void contract. Arrowhead seems to have abandoned any claims of relative simulation

   or nullity. The legal insufficiency of Arrowhead’s “hail mary” pass at avoiding prescription by

   conclusory allegations of absolute simulation and nullity are knocked down in Part C below.




                                                     3
Case 20-01022 Doc 22 Filed 05/11/20 Entered 05/11/20 21:22:16 Main Document Page 4 of 12




                                             ARGUMENT

          A.       New York Statutes Of Limitation Do Not Apply To any Claim Of “Embezzled”

                   Funds Not Paid To Debtor.

          It is fundamental law that a party (here Debtor) is not bound by a “choice of law” clause

   unless the party agreed to it. Arrowhead does not claim that Debtor executed any contract under

   which it agreed to application of New York law to any dispute and it did not. See Resolution Trust

   Corp. v. Northpark Joint Venture, 958 F.2d 1313, 1318 (5th Cir. 1992). Arrowhead attempts to

   slide away from that baseless claim by citing an inapplicable case applying “conflict of laws”

   analysis, not enforcement of “choice of law” clauses. Arrowhead appears to argue for application

   of the Federal “most significant contacts” analysis as a basis for applying New York statutes of

   limitations yet Arrowhead’s Complaint neither alleges nor argues any contacts at all by Debtor or

   the Real Property Assets to New York (there are none). And any such reference to “most

   significant contacts” is in any event rejected by LA. CIV. CODE Art. 3549A.

          As argued in the MTD (at 14) Louisiana law determines the prescriptive and preemption

   periods applicable to claims in Louisiana courts of improper or even illegal transfers of funds from

   a judgment debtor to the Debtor, a Louisiana LLC, for use in connection with the Real Property

   Assets located in Louisiana. Arrowhead does not address any of those controlling authorities. All

   claims against Debtor, as the alleged recipient of Arrowhead (fantastical) claims of “embezzled

   funds,” must be determined based on Louisiana law and hence the Louisiana prescriptive period

   applies.    All such claims are therefore prescribed and preempted whether characterized as

   “embezzlement,” “accounting,” “fraudulent concealment” or “fraudulent transfer” because




                                                    4
Case 20-01022 Doc 22 Filed 05/11/20 Entered 05/11/20 21:22:16 Main Document Page 5 of 12




   Arrowhead alleges no specific transfer within the Louisiana prescriptive period sufficient under

   Rule 9(b) and Life Partners.

          As a result, the prescriptive period applicable to such claims asserted against Debtor is

   determined by Louisiana law, not New York law. Neither Debtor, SAE (a California company),

   the senior lender (a UK company), payors of the funds (to PLC’s UK bank accounts) or the Real

   Property Assets have any contacts with New York. The Complaint is thus fatally deficient even

   under the (inapplicable) “most significant contacts” analysis because it alleges no contacts with

   New York other than a collection account which Arrowhead acknowledges was never used.

          Arrowhead cites In re Mirant, 675 F.3d 530, 537 (5th Cir. 2012) but that case decided

   whether Georgia or New York law applied to a fraudulent transfer claim brought in a Texas court.

   The Court applied the “most significant contacts” test and found that George has little interest in

   enforcing a repealed law. Here, none of Debtor, Mrs. Hoffman or even SAE have any contacts at

   all with New York. While SAE was held bound by the choice of law clause in the loan documents

   for the three Pictures in the New York actions, the money it collected was in the UK and California.

   Nothing ever touched New York, which is Arrowhead’s (baseless) complaint.2

          In a footnote (at 10 n. 5), Arrowhead cites to LA. CIV. CODE Arts. 3543 and 3544 dealing

   with choice of law in cases of injury, claiming that Arrowhead’s “injury” occurred in New York.

   Neither Article purports to over-rule or could affect application of LA. CIVL CODE Art. 3549A

   applicable to the issue here before the Court: the Louisiana law of prescription and peremption.

   Article 3549A requires this Court to apply Louisiana law which prescribes and preempts the

   insufficiently alleged fraudulent transfer claims made by Arrowhead.



          2
            Arrowhead’s other cite to a non-precedential ruling is even further afield, addressing
   whether the policies of ERISA should override a choice of law clause executed by the parties.
   Jimenez v. Sun Life Assurance Co. of Canada, 486 Fed. Appx 398, 408-09 (5th Cir. 2012).


                                                    5
Case 20-01022 Doc 22 Filed 05/11/20 Entered 05/11/20 21:22:16 Main Document Page 6 of 12




          B.      Arrowhead’s Claims Of SBE Are Barred By Claim Preclusion And Insufficient

                  Alleged.

          It is certainly true that SAE asserted claim preclusion against Arrowhead based on the

   principles of Russell in the second Federal action against it by reason of the prior judgment against

   PLC in state court and that the Second Circuit rejected that claim for two reasons. Arrowhead

   Capital Finance Ltd. v. Seven Arts Entertainment, Inc. et al., 739 Fed. Appx 701, 703 (2d Cir.

   2018) holding SAE and SAFELA bound to the original state court judgment of the New York

   Supreme Court affirmed in Arrowhead Capital Finance Ltd. v. Seven Arts Pictures plc, 110 A.D.

   23d 514, 973 N.Y.S.2d 899 (1st Dept. 2013) (“Original Judgment”).

          The first reason stated by the Second Circuit was a provision of New York law, permitting

   seriatum suits against joint obligors. That reason is not relevant here because (a) New York law

   does not apply, (b) that rule does not apply to derivative liability against a party which did not

   itself incur the obligation, and (c) even if Debtor were a “co-obligor”, the New York limitation

   period has long since expired for alleged breaches of contract in 2008 or the other defalcations

   alleged in the Arrowhead New York Complaint [Supp. RJN Ex. 8].

          The second reason offered by the Second Circuit is the one of importance to this case:

          “Additionally, at the time the state suit was filed [May 2010] Arrowhead
          did not have claims against SAE and SAFELA because SAE and SAFELA
          did not receive PLC’s assets [June 2010] until after Arrowhead brought its
          initial claim.”

   The Second Circuit does not mention that the transfer of assets to SAE (nothing was ever

   transferred to SAFELA) occurred in June 2010, one month after the state suit was filed, and the

   Original Judgment in the state suit was entered on September 2012, long after the transfer to SAE



                                                    6
Case 20-01022 Doc 22 Filed 05/11/20 Entered 05/11/20 21:22:16 Main Document Page 7 of 12




   was publicly announced. But even the Second Circuit’s mightily constrained interpretation of the

   Russell rule, and of the claim preclusion protection given to privies in the Restatement, establishes

   that claim preclusion bars all Arrowhead’s SBE and other claims against Debtor in this case.

          Following that logic of the Second Circuit, when Arrowhead filed its New York Complaint

   on October 7, 2014 [Supp. RJN Ex. 8], Arrowhead had all the same claims against Debtor (formed

   at the end of 2011) and Mr. Hoffman that Arrowhead now asserts, and indeed did assert such

   claims against SAE and SAFELA in the Arrowhead New York Complaint, although none were

   adjudicated in the Original Judgment. Arrowhead waxes in extremis regarding the “millions”

   expended by Leeway Properties all prior to February 2011 when Leeway ceased business.

   Arrowhead never alleges with specificity that any of those sums were expended for the Real

   Property Assets after October 7, 2014 (none were) but whatever claims Arrowhead had regarding

   any SBE or “alter ego” among Leeway, Debtor, Mr. Hoffman and Mrs. Hoffman were available

   to it and by its own allegation known to its counsel on October 7, 2014 when the action that led to

   the Arrowhead Judgment was filed.

          As a result, any SBE or alter ego claim against Debtor based on such derivative liability is

   barred by claim preclusion as held in Russell. Any such claims are also prescribed and preempted,

   an argument Arrowhead declines to address as set forth in the MTD (at 21-22). Further, claim

   preclusion and prescription applies not just to Arrowhead’s SBE claims but also to all its other

   conglomeration of revocatory claims entitled “embezzlement,” “accounting,” “fraudulent

   concealment,” and “fraudulent transfer.” Arrowhead had previously made all these same types of

   claims against PLC, SAE and SAFELA both in the original state court action and in the second

   Federal action, yet obtained no relief on these claims in any judgment as is clear from the Original




                                                    7
Case 20-01022 Doc 22 Filed 05/11/20 Entered 05/11/20 21:22:16 Main Document Page 8 of 12




   Judgment and the Arrowhead Judgment [Complaint Ex. 2A] itself which merely holds SAE and

   SAFELA liable under the Original Judgment.

          In its New York Complaint, Arrowhead alleged against SAE and SAFELA claims for

   breach of contract, breach of duty to account, breach of trust, conversion (“embezzlement”),

   replevin and foreclosure on collateral [Supp RJN Ex. 8]. However, Arrowhead obtained no relief

   in the final Arrowhead Judgment on any of these Causes of Action, which were of course barred

   by claim preclusion arising from the Original Judgment which included no relief on those claims.

   The Arrowhead Judgment dismissed sub silencio Arrowhead’s Third through Eighth Causes of

   Action, alleging the same defalcations now alleged against Debtor, presumably because it

   acknowledged all such claims were barred by claim preclusion.

          Arrowhead waived those claims against SAE and SAFELA in order to obtain the final

   Arrowhead Judgment on its first two causes of action for declaratory relief, which the District

   Court “reinterpreted” as claims based on “de facto” merger (which in fact were never alleged).

   The District Court thus entered a monetary judgment based on the allegations of those two

   declaratory relief causes of action and nothing else.

          But even beyond claim preclusion or prescription, Arrowhead’s claims of an SBE are

   woefully insufficient under Green. As stated in the MTD, Arrowhead’s claim is premised on the

   magical transformation of Mr. Hoffman into a controlling owner of Unit C 912 Royal and Unit E

   906 Royal (but not 900 Royal) through donation by Leeway Properties of those Units to Debtor in

   December of 2011, filed in the Orleans Parish property records and certified by an authentic act.

   The Opposition’s scant three pages of response to the MTD’s extensive discussion of the SBE

   doctrine (at 22-26) and its requirements does not address the seminal case law demonstrating that

   Arrowhead’s allegations are legally insufficient to allege an SBE.




                                                    8
Case 20-01022 Doc 22 Filed 05/11/20 Entered 05/11/20 21:22:16 Main Document Page 9 of 12




          Once Arrowhead’s fantastical attribution of ownership of Debtor’s assets is discarded, the

   Complaint is reduced to a series of conclusory allegations that do not show a “unified

   administrative control of corporations whose business functions are similar or supplementary” or

   one corporation “using property of another corporation as its own ” or businesses that “functioned

   as a single economic activity.” Obviously, Debtor and Mrs. Hoffman’s Real Estate Assets in New

   Orleans and SAE’s film production business have nothing in common, were not managed together

   and do not represent a “single interest.” Some common managers (even if established) is not

   sufficient as a matter of law.

          Debtor cannot be an alter ego of SAE or vice versa when in fact there was no common

   ownership at all. Mrs. Hoffman’s and Debtor’s Real Property Assets are theirs alone, managed by

   her in New Orleans and not managed by Mr. Hoffman in Los Angeles. SAE’s film business in Los

   Angeles was not managed by Mrs. Hoffman from New Orleans. Arrowhead doesn’t even allege

   any facts contradicting such clearly evident facts.

          C.      Arrowhead’s Allegations Of Absolute Nullity And Absolute Simulation Are

                  Insufficient As A Matter Of Law.

          As its wont, Arrowhead declines to address the arguments and authorities presented in the

   MTD (at 14-18) showing that as a matter of law no transaction alleged by Arrowhead could be an

   absolute simulation. Louisiana “public records” protection applies to all transfers of the Real

   Property Assets to Mrs. Hoffman or Debtor, confirmed by authentic acts, as provided in LA. CIV,

   CODE Art. 2035. Second, Arrowhead can produce no “counter letter” as required by LA. CIV.

   CODE Art. 1849 intended to weed out bogus claims of simulation such as those made by

   Arrowhead. And Arrowhead does not allege that the various donations or transfer of any assets




                                                    9
Case 20-01022 Doc 22 Filed 05/11/20 Entered 05/11/20 21:22:16 Main Document Page 10 of
                                           12



   are not exactly what the parties intended and therefore cannot be simulations, even if arguably

   revocatory transfers barred by prescription (they are not).

             Recognizing that any claim of relative nullity is barred by the prescriptive period of LA.

   CIV. CODE Art. 2032, Arrowhead finally resorts to a claim that the alleged transfer of

   “embezzled” funds or of certain Real Property Assets are an absolute nullity as a void illegal

   contract, without even alleging any of these “embezzled” funds were ever paid to Debtor. As

   stated repeatedly above, Arrowhead does not allege which exact funds were “embezzled” or where

   that “embezzlement” took place or when such “embezzlement” occurred. Arrowhead has no

   judgment of “embezzlement” despite two court victories in New York despite so alleging the same

   bogus claims in the New York actions. What exactly is the transfer/contract that is an absolute

   nullity? Apparently only the donation of two Units from Leeway to Debtor which was done

   pursuant to an authentic act and not illegal per se.

             Arrowhead cites no Louisiana law or authority that a valid donation confirmed by an

   authentic act is nevertheless an absolute nullity, a contention absurd on its face. Arrowhead fails

   to cite the leading authority on the determination of the difference between a void absolute nullity

   and a voidable relative nullity. Radcliff 10, LLC v. Burger, 219 So.3d 296, 300 (La. 2017). There

   the Court stated that an absolute nullity is a contract which violates a “rule of public order” where

   the “object of a contract is illicit or immoral” as opposed to a contract arguably violating a

   provision of law “intended for the protection of private parties.” Here even the fantastical claims

   of Arrowhead do not rise to claims of “illicit or immoral” contracts that violate a “rule of public

   order.”

             Arrowhead’s claim of absolute nullity is no more than a back-door claim against a

   revocatory transfer barred by prescription. Arrowhead cites a pre-Radcliff case that has dicta




                                                     10
Case 20-01022 Doc 22 Filed 05/11/20 Entered 05/11/20 21:22:16 Main Document Page 11 of
                                           12



   supporting its position. Funk v. Clemson, 925 So. 2d 717, 921 (La. 3d Cir. 2006). Funk was

   decided based on a claim of relative nullity and the dicta is inconsistent with a later unreported

   post-Radcliff decision decided by the Third Circuit. Holland v. Holland, 2017 La. App. Unpub.

   LEXIS 341 (La. 3d Cir. Nov. 2, 2017) at *10. See Crute v. Crute, 226 So. 3d 1161, 1173 (1st Cir.

   2017). The other Federal case cited by Arrowhead (2013) does not support Arrowhead’s argument

   or discuss Radcliff.

          In sum, Arrowhead’s claims of absolute simulation or nullity are not plausible claims under

   Louisiana law and may not be asserted to avoid the clear prescription and preemption of all of

   Arrowhead’s insufficiently alleged claims of revocatory or fraudulent transfers (none of which

   ever occurred).

          Conclusion. Based on the foregoing, Debtor respectfully requests this Court to dismiss the

   Arrowhead Complaint without leave to amend.




   Dated: May 11, 2020                          _______________________________________
                                                STILLMAN & ASSOCIATES
                                                PHILIP H. STILLMAN (Cal.152861)
                                                3015 N. Bay Rd. Ste B
                                                Miami Beach, FL 33140
                                                Tel: (888) 235-4279
                                                pstillman@stillmanassociates.com

                                                and

                                                /s/ Leo D. Congeni

                                                ______________________________________
                                                CONGENI LAW FIRM, LLC
                                                LEO D. CONGENI (#25626)
                                                650 Poydras Street, Suite 2750
                                                New Orleans, LA 70130
                                                Telephone: 504-522-4848


                                                  11
Case 20-01022 Doc 22 Filed 05/11/20 Entered 05/11/20 21:22:16 Main Document Page 12 of
                                           12



                                                 Facsimile: 504-910-3055
                                                 Email: leo@congenilawfirm.com

                                                 Counsel for Royal Alice Properties, LLC



                                    CERTIFICATE OF SERVICE

           I hereby certify that the foregoing Reply was filed electronically on May 11, 2020, resulting
   in service via the Court’s CM/ECF system on the following persons:

   Leo D. Congeni on behalf of Defendant Royal Alice Properties, LLC
   leo@congenilawfirm.com, michelle@congenilawfirm.com

   Barry L Goldin, I on behalf of 3rd Party Plaintiff Arrowhead Capital Finance, Ltd.
   barrygoldin@earthlink.net

   Barry L Goldin, I on behalf of Plaintiff Arrowhead Capital Finance, Ltd.
   barrygoldin@earthlink.net

                                                        /s/ Leo D. Congeni
                                                 ________________________________
                                                 Leo D. Congeni




                                                    12
